                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIFFIN EPS, LLC, et al.,                      :
                  Plaintiffs,                 :
                                              :
          v.                                  :      Civ. No. 18-5630
                                              :
GRUBHUB INC.,                                 :
                     Defendant.               :
                                              :

                                          ORDER
       AND NOW, this 14th day of June, 2019, upon consideration of Plaintiffs’ Motion for

Leave to File Replacement Exhibits (Doc. No. 37), it is hereby ORDERED that:

  1. Plaintiffs’ Motion (Doc. No. 37) is GRANTED; and

  2. The Clerk of Court shall:

      a. Replace Documents 32-30 and 32-31 with Documents 37-1 and 37-2;

      b. Add Document 37-3 to Document 32-2; and

      c. File Document 37-4 as Exhibit 9 to the Declaration of Timothy J. Ford (Doc. No.

         32-2).




                                                         AND IT IS SO ORDERED.

                                                         /s/ Paul S. Diamond
                                                         _______________________
                                                         Paul S. Diamond, J.
